internal_revenue_service number release date index number ----------------------------- ------------------------------- ----------------------------------------------- -------------------------------- ------------------------------------- ---------------------------------- - ---------------------------re partnership --------02 year --------03 year --------------69 x -----------------00 z --------------------03 date ---------------------------03 date accounting firm ----------------------------o department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number ------------------- refer reply to cc ita - plr-137109-03 date date this is in response to a letter dated date submitted on behalf of partnership dear -------------------- taxpayer requesting permission under sec_453 of the internal_revenue_code and i15a d of the temporary income_tax regulations to revoke the election out of the installment_method for a certain sale of real_property during the year taxable_year facts taxpayer is a cash_basis partnership in year taxpayer sold real_property in exchange for x in cash and a note for z taxpayer under the terms of the note was entitled to monthly payments of interest and principle and a final payment of all unpaid principal and interest on date accounting firm was retained to prepare taxpayer’s year federal_income_tax return taxpayer provided accounting firm with a copy of all the documents pertaining to the sale of the real_property according to the information submitted accounting firm subsequently taxpayer’s partners reviewed the year return and after prepared the return inadvertently reporting all of the gain from the sale of real_property on taxpayer’s year return discovering the mistake and consulting with accounting firm taxpayer in year prepared this request for permission to revoke the election out of the installment_method for the sale taxpayer represents that there was no intention on its part to elect out of the installment_method taxpayer also represents that the request for a change is not due to hindsight law and analysis sec_453 of the code provides that generally a taxpayer shall report pursuant to sec_453 of the code and sec_15a_453-1 of the temporary income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_15a_453-1 of the temporary income_tax regulations defines payment to include amounts actually or constructively received in the taxable_year under an installment_obligation income_tax regulations a taxpayer may elect out of the installment_method in accordance with the manner prescribed by regulations under sec_1 d of the temporary income_tax regulations a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on a timely filed tax_return for the taxable_year in which the installment_sale occurs is considered to have elected out of using the installment_method except as otherwise provided in the income_tax regulations sec_453 of the code requires a taxpayer who desires to elect out of the installment_method to do so on or before the due_date including extensions of the taxpayer’s federal_income_tax return for the taxable_year of the sale pursuant to sec_15a d of the temporary income_tax regulations generally an election under sec_453 of the code is irrevocable an election may be revoked only with the consent of the internal_revenue_service a revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes see temp sec_15a_453-1 indicating application of installment_sale reporting for gain from the sale at issue the accounting firm inadvertently prepared the year return reporting all gain from the sale in that year as soon as accounting firm became aware of the oversight taxpayer was advised to file a request to revoke the election out of the installment_method the information submitted indicates that taxpayer’s desire to revoke the election is due to in the instant case taxpayer supplied accounting firm with documents inadvertence rather than hindsight by taxpayer or a purpose of avoiding federal income taxes conclusion permission to revoke the election out of installment_method reporting for the sale based on a careful consideration of all the information submitted and representations made we conclude taxpayer may revoke the election out of the installment_method of reporting under sec_453 of the code is granted for the period that end sec_75 days after the date of this letter to revoke the election out of the installment_method for the sale at issue taxpayer must file an amended federal_income_tax return for the taxable_year of the sale and any previously filed returns on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter_ruling must be attached to the amended_return s the ruling contained in this letter is based upon information and representations submitted by taxpayer no opinion is expressed regarding the amount of gain realized on the sale of the real_estate or whether the gain qualifies for the installment_method under sec_453 of the code no opinion is expressed as to the tax treatment of the transaction under any other provisions of the code and regulations that may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically covered by the above ruling the code provides that it may not be used or cited as precedent office the original of this letter_ruling is being sent to taxpayer’s authorized representative and a copy is being sent to taxpayer enclosures j charles strickland senior technician reviewer branch office of associate chief_counsel income_tax and accounting this ruling is directed only to the taxpayer requesting it sec_6110 of in accordance with the provisions of a power_of_attorney currently on file with this copy of this letter copy for sec_6110 purposes sincerely
